DETAILED ACTION
This Office Action is in response to the communication filed 08/10/2022. 
Status of the claims:
Claims 1-25 are cancelled.
Claims 26-45 were pending
Claims 26-45 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 08/10/2022. By this amendment, the Claims are amended. 
Pending claims 26-45 are amended to address the respective claim Objection/s set forth in Pages 2-3 of the Office Action dated 05/12/2022. The Amendment has overcome said claims Objection. Accordingly, withdrawal is made of the claims objection.
Pending claim 31 was rejected under 35 U.S.C. 112(b) as being indefinite for the reason/s described in Pages 3-4 of said Office Action. The claim has been amended to overcome said rejection. In view of the claim amendment, withdrawal is made of the rejection under 35 U.S.C. 112(b).
Each of pending claim 32 and 35 was rejected under 35 U.S.C. 101 for failure to recite patent eligible subject matter as described in Pages 4-5 of said Office Action. The claims have been amended to overcome said rejection. In view of the claims amendment, withdrawal of the claim’s rejection under 35 U.S.C. 101 is made.


Response to the Claims Rejection under 35 USC § 103
The Applicant’s Arguments/Remarks made in an Amendment filed 08/10/2022, regarding the rejection of claims 26-42, 44-45 under 35 U.S.C. 103, as being unpatentable over Anchan in view of Zhang and the rejection of claim 43 under 35 U.S.C. 103 as being unpatentable over Anchan in view of Zhang & Patel is fully considered. The Applicant has contended the claim’s rejection under 35 U.S.C. 103. The contentions are summarized as follows:
Regarding claim 26, currently cited art, fails to teach or suggest an orthogonal frequency-division multiplexing (OFDM)-based transmitter; there is no indication in any of the associated listing of "systems" that any of them are an OFDM-based transmitter; 
Regarding claim 27, Applicant respectfully asserts the currently cited art does not teach or suggest that the encoded blocks in a single subframe that are separately decodable as claimed ... the claim requires that each of the encoded blocks of data are separately decodable
Regarding claims 29 and 39, Applicant respectfully asserts that the cited art is wholly silent as to "generating a first control signal Broadcast Information Message" or that such a BIM includes "a measure of the size of the encoded blocks of data of the first multiplex and of the second multiplex and corresponds with the position where the encoded blocks of the first multiplex and the second multiplex are located in a media broadcast subframe."
Regarding claims 32 and 41, Applicant respectfully asserts the currently cited art is wholly silent as to a spectrally adjacent resource block as claimed. Anchan make no mention of a resource block in any capacity, much less that such a resource block be configured to be a spectrally adjacent non-transitory resource block, or around a central frequency of a transmission channel.
Regarding claim 34, Applicant respectfully asserts the currently cited art fails to teach or suggest that a second control signal is a measure of the position of the media broadcast subframe as claimed. 
Regarding claims 35 and 42, Applicant respectfully asserts the currently cited art fails to teach or suggest a system information block message as claimed.
Regarding claim 36, Applicant respectfully asserts the currently cited art is not sufficient to establish prima facie obviousness. Applicant respectfully notes that the claim is directed to a receiver, but the Office Action appear to refer to a transmitter.
Regarding claim 37, Applicant respectfully asserts the currently cited art does not teach or suggest that the encoded blocks in a single subframe are separately decodable as claimed. 
Regarding claim 40, Applicant respectfully asserts the currently cited art does not teach or suggest a demultiplexer as claimed.

The Examiner respectfully traverses the above assertions, by the Applicant. 
Regarding claim 26, the Applicant’s argument is carefully reconsidered. However, it is noted that claim 26 is currently amended. The amendment to claim 26 includes new feature which is not in previously rejected claim. As stated in the Applicant’s Arguments/Remarks (see REMARK, Page 16) ”the Applicant amended Independent claim 26 to further differentiate it from the currently cited art”. Accordingly, the amendment to the claim is the result of prior art reference and, thus, does narrow scope of the claim.  Accordingly, the applicant’s arguments/remarks with respect to claim 26 are carefully reviewed but considered moot in light of the claims amendment. Furthermore, the amendment to the claims necessitated new ground(s) of rejection presented in this Office action. The new ground of rejection is made in view of JP5157483 issued to Maeda et al.
Regarding claim 27 the Applicant’s argument is carefully reconsidered but is not found persuasive. Because, Anchan (e.g. Figs. 9A-9B, Para [0064], [0083]-[0084])  does teach or fairly suggest encoded blocks of data of the first multiplex of at least one broadcast transmission signal and the second multiplex of at least one broadcast information signal are each separately decodable. 
Regarding claims 29, 39 the Applicant’s argument is carefully reconsidered but is not found persuasive. Because, teaches or fairly suggest wherein the OFDM-based transmitter further comprises: a control signal generator unit for generating a first control signal Broadcast Information Message (BIM), (e.g. Fig. 6, Paras [0066]: a controller for generating control (information) signals), wherein the first control signal BIM corresponds with a measure of the size of the encoded blocks of data of the first multiplex (e.g. Figs. 2, 6,Tables 1-2,  and Paras [0029], [0061], [0063]: first control (information) signal indicates mapping size and location information of the first multiplex with in the subframe) and of the second multiplex and corresponds with the position where the encoded blocks of the first multiplex and the second multiplex are located in a media broadcast subframe (e.g. Figs. 9A-9B and Paras [0084]: second control signal indicates position where the multiplexed packets are located in a media broadcast subframe). 
 Regarding claims 32, 41 the Applicant’s argument is carefully reconsidered but is not found persuasive. Because, Anchan (e.g. Figs. 2-3, 5A and Paras [0052], [0090]:)  does teach or fairly suggest a spectrally adjacent resource block as claimed. 
Regarding claim 34 the Applicant’s argument is carefully reconsidered but is not found persuasive. Because, Anchan ((e.g. Figs. 9A-9B and Paras [0084])  does teach or fairly suggest a second control signal is a measure of the position of the media broadcast subframe as claimed.
Regarding claims 35 and 42 the Applicant’s argument is carefully reconsidered but is not found persuasive. Because, Anchan (e.g. Figs. 6, 11A-11D and Paras [0018], [0066], [0067]) does teach or fairly suggest a system information block message as claimed.
Regarding claim 36 the Applicant’s argument is carefully reconsidered but is not found persuasive. Contrary to the assertion by the Applicant, the cited art is sufficient to establish prima facie obviousness. And the applied reference teaches or fairly suggests a receiver, including an orthogonal frequency-division multiplexing (OFDM)-based  receiver for receiving a broadcast transmission signal in a broadcast reception mode, as claimed.
Regarding claim 37 the Applicant’s argument is carefully reconsidered but is not found persuasive. Because, Anchan (e.g. Figs. 9A-9B, Para [0064], [0083]-[0084]) does teach or fairly suggest that the encoded blocks in a single subframe are separately decodable as claimed.
Regarding claim 40 the Applicant’s argument is carefully reconsidered but is not found persuasive. Because, Anchan (e.g. Figs. 9A-9B and Paras [0084]) does teach or fairly suggest a demultiplexer unit configured to receive/extract a signal from the frame as claimed.

For at least the above reasons, the Examiner respectfully submits that rejection of previously presented claims 26-45 under 35 U.S.C. 103 as being unpatentable over Anchan in view of Zhang and further in view of Patel is appropriate. Accordingly the applied prior art reasonably and properly meet all the claimed limitation as rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-42 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0170450 to Anchan et al.et al.  (“Anchan”) in view of US2013/0114497 to Zhang et al. (“Zhang”) further in view of JP5157483 to Maeda et al. (“Maeda”, references are done to Machine translation of JP5157483, which is hereby also annexed), (The comments in parentheses apply to the prior art documents)

RE currently amended claim 26, Anchan discloses a system (e.g. Figs. 1, 5 and Paras [0003], [0012]: a system) comprising: 
an orthogonal frequency-division multiplexing (OFDM)-based  transmitter (e.g. Fig. 5A, Paras [0024], [0052]: OFDM-based eNB (transmitter)), for transmitting a first multiplex of at least one broadcast information signal in a broadcast transmission mode via a transmission medium (e.g. Fig. 5A, Paras. [006], [0052], [0076]: transmits a first multiplex of at least one broadcast information signal in a broadcast transmission mode via a transmission medium), the transmitter further comprising: an input for receiving the first multiplex of at least one broadcast information signal (e.g. Figs. 5A-5B, 8, 9 and Paras [0077], [0079], [0081]: includes an input for receiving the first multiplex of at least one broadcast information signal); an encoding unit for encoding a block of data of the first multiplex of at least one broadcast information signal and for generating an encoded block of data (e.g. Figs. 9A-9B and Paras [0081], [0083]: converts block of data of the first multiplex of at least one broadcast information signal in to a coded form and generates a coded block of data); a multiplexer unit for incorporating the encoded block of data into a media broadcast subframe of a broadcast transmission signal (e.g. Figs. 9A-9B, 11A-11B and Paras [0052], [0084], [0100]: multiplexes the coded block of data into a media broadcast subframe of a broadcast transmission signal), wherein the OFDM-based transmitter is further configured to receive a second multiplex of the at least one broadcast information signal (e.g. Figs. 5A-5B, 8, 9A-9B and Paras [0076], [0077]: receives additional multiplexed broadcast information signal), wherein the encoding unit is configured to encode a block of data of the second multiplex of the at least one broadcast information signal and to generate a second encoded block of data (e.g. Figs. 9A-9B, Paras [0081]. [0083], converts block data of additional multiplexed broadcast information signal in to a coded form and generates another coded block of data), and the multiplexer unit is further configured to incorporate the second encoded block of data in the media broadcast subframe of the broadcast transmission signal (e.g. Figs. 9A-9B, 11A-11B and Paras [0052], [0077],[0084], [0100]: multiplexes additional coded block of data into a media broadcast subframe of a broadcast transmission signal). 
The subject matter of claim 26 differs from Anchan in that Anchan does not expressly recite the claimed language “encoding”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Anchan’s disclosure of converting block of data of the first multiplex of at least one broadcast information signal in to a coded form and generating a coded block of data, as taught by Anchan (for example, Figs. 9A-9B and Paras [0081], [0083]) can be construed as the system of Anchan does perform encoding of block of data of the broadcast information signal and generating encoded block of data. Besides, an encoding unit or encoding block of data into encoded data block for efficient transmission or storage, is well known in broadcast/multicast signal communication systems (see for example, Figs. 8, 16 Paras [0069], [0152] of Zhang). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Anchan with the knowledge generally available to one of ordinary skill in the art or with Zhang’s teaching or suggestion. Therefore one of ordinary skill in the art, such as an individual working in a field related to broadcast/multicast signal communication systems could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. 
The subject matter of currently amended claim 26 differs from Anchan in view of Zhang in that Anchan in view of Zhang does not explicitly disclose the feature “wherein the encoded blocks of data of the first multiplex of at least one broadcast transmission signal and the second multiplex of at least one  broadcast information signal are separately accessible and separately derivable”, as recited. However, Maeda teaches or suggests, in the same technical field, wherein the encoded blocks of data of the first multiplex of at least one broadcast transmission signal and the second multiplex of at least one  broadcast information signal are separately accessible and separately derivable (see, for example, Maeda, Figs. 57-58 and Pages 31, 41: the broadcast subframes (such as MBSFN subframes) are separately encoded for each of the multiplexed broadcast transmission signals to be transmitted by one or more broadcast information signals, therefore, the mobile terminal can perform decoding separately at the time of reception). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Anchan in view of Zhang with Maeda’s teaching or suggestion so at to encode the broadcast subframes separately for each of the multiplexed channels so that  the mobile terminal can perform the decoding separately at the time of reception of the transmitted signal. Therefore one of ordinary skill in the art, such as an individual working in the field of debugging units and processor systems could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 26.

RE claim 27, Anchan discloses the system of claim 26 wherein the encoded blocks of data of the first multiplex of at least one broadcast transmission signal and the second multiplex of at least one broadcast information signal are each separately decodable (e.g. Figs. 9A-9B, Para [0064], [0083]-[0084]: selectively decoding and processing the first and second multiplexed of broadcast transmission signal based on determination).  

RE claim 28, Anchan discloses the system of claim 26 wherein the media broadcast subframe is one of:  a multicast-broadcast single-frequency network (MBSFN) subframe, and an evolved multimedia broadcast and multicast service (eMBMS) subframe (e.g. Fig. 3, 5A, Para [0052]: an MBSFN subframe, and an eMBMS subframe).

RE claim 29, Anchan discloses the system of claim 26 wherein the OFDM-based transmitter further comprises: a control signal generator unit for generating a first control signal Broadcast Information Message (BIM), (e.g. Fig. 6, Paras [0066]: a controller for generating control (information) signals), wherein the first control signal BIM corresponds with a measure of the size of the encoded blocks of data of the first multiplex (e.g. Figs. 2, 6,Tables 1-2,  and Paras [0029], [0061], [0063]: first control (information) signal indicates mapping size and location information of the first multiplex with in the subframe) and of the second multiplex and corresponds with the position where the encoded blocks of the first multiplex and the second multiplex are located in a media broadcast subframe (e.g. Figs. 9A-9B and Paras [0084]: second control signal indicates position where the multiplexed packets are located in a media broadcast subframe).  

RE claim 30, Anchan discloses the system of claim 29 wherein the OFDM-based transmitter is further configured for transmitting frames which contain the media broadcast subframes (e.g. Figs. 4, 10A 11A, 11C and Paras [0048, [0090], [0099], [0103]: transmits frames which contain the media broadcast subframes), and wherein the multiplexer unit is configured to store the first control signal in the frames (e.g. Figs. 6, 11A-11D and Paras [0018], [0066], [0067]: allocates the first control signal in the subframes).  

RE claim 31, Anchan discloses the system of claim 30, wherein the OFDM-based transmitter is configured to store the first control signal in a first media broadcast subframe of a frame  comprising one of: a multicast-broadcast single-frequency network (MBSFN) subframe; or an evolved multimedia broadcast and multicast service (eMBMS) subframe. (e.g. Figs. 2-3, 5A and Paras [0052]: an in a first media broadcast MBSFN subframe, and/or in a first media broadcast eMBMS subframe).
 
RE claim 32, Anchan discloses the system of claim 30 further comprising: a spectrally adjacent non-transitory resource block, the multiplexer unit is configured to store the first control signal in the spectrally adjacent non-transitory resource block around a central frequency of a transmission channel (e.g. Figs. 2-3, 5A and Paras [0052], [0090]: in adjacent resource blocks of media broadcast MBSFN subframe, and/or in media broadcast eMBMS subframe).

RE claim 33, Anchan discloses the system of claim 30 wherein the control signal generator unit is configured to generate a second control signal (e.g. Fig. 6, Paras [0066]: a controller for generating control signals), wherein the second control signal is a measure of the position of the first control signal in the frames (e.g. Figs. 9A-9B and Paras [0084]: second control signal indicates position where the multiplexed packets are located in a media broadcast subframe), and the multiplexer unit is additionally configured to store the second control signal in the frames (e.g. Figs. 6, 10B, 11A-11D and Paras [0018], [0066], [0067], [0091]: allocates second control signal in the subframes).  

RE claim 34, Anchan discloses the system of claim 33 wherein the second control signal is a measure of the position of the media broadcast subframe in the frames, in which the first control signal is stored (e.g. Figs. 9A-9B and Paras [0084]: second control signal indicates position where the multiplexed packets are located in a media broadcast subframe).  

RE claim 35, Anchan discloses the system of claim 33 further comprising: a non-transitory System Information Block Message wherein the multiplexer unit is configured to store the second control signal in the non-transitory System Information Block Message (e.g. Figs. 6, 11A-11D and Paras [0018], [0066], [0067]: allocates second control signal in the subframes of a system information message).  
  
RE claim 36, Anchan discloses a receiver comprising: an orthogonal frequency-division multiplexing (OFDM)-based  receiver for receiving a broadcast transmission signal in a broadcast reception mode (e.g. Figs. 5A-5B, 6 and Paras [0012][0013]), wherein the broadcast transmission signal contains media broadcast subframes (e.g. Figs. 9A-9B, 11A-11B and Paras [0052], [0084], [0090] [0100]: the transmitter multiplexes the coded block of data into a media broadcast subframe of a broadcast transmission signal and transmits the frames which contain the media broadcast subframes), and the media broadcast subframes contain an encoded block of data which is generated by encoding a block of data of a first multiplex of at least one broadcast information signal (e.g. (e.g. Figs. 9A-9B and Paras [0081], [0083]: the transmitter converts block of data of the first multiplex of at least one broadcast information signal in to a coded form and generates a coded block of data) wherein the OFDM-based receiver contains: an input for receiving the broadcast transmission signal (e.g. Figs. 5A-5B, 6, 9A, Paras [0064], [0084]: input for receiving the broadcast transmission signal); a demultiplexer unit for extracting the encoded block of data of the first multiplex from the broadcast transmission signal (e.g. Fig. 9A and Paras [0084]: evaluates and identifies (extracts) the coded block of data of the first multiplex from the broadcast transmission signal); a decoding unit for decoding the encoded block of data for obtaining a block of data of the first multiplex of the at least one broadcast information signal (e.g. Fig. 9A and Paras [0084]: evaluates and identifies (extracts) the coded block of data of the first multiplex from the broadcast transmission signal and decodes), and an output for outputting at least one broadcast information signal from the first multiplex (e.g. Fig. 6, and Paras [0064], [0065]: provides (outputs) at least one decoded broadcast information signal from the first multiplex), wherein the media broadcast subframe contains an encoded block of data of a second multiplex of at least one broadcast information signals (e.g. Figs. 4, 10A 11A, 11C and Paras [0048, [0090], [0099], [0103]: contains coded block of data of a second multiplex of broadcast information signals), the demultiplexer unit being further configured to extract the encoded block of data of the second multiplex of the broadcast transmission signal e.g. Fig. 9A and Paras [0084]: evaluates and identifies (extracts) the coded block of data of the first multiplex from the broadcast transmission signal and decodes), and the decoding unit being further configured to decode the encoded block of data of the second multiplex in a decoded block of data of the second multiplex (e.g. Fig. 9A and Paras [0084]: evaluates and identifies (extracts) the coded block of data of the first multiplex from the broadcast transmission signal and decodes). 
The subject matter of claim 36 differs from Anchan in that Anchan does not expressly recite the language “encoding”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Anchan’s disclosure of converting block of data of the first multiplex of at least one broadcast information signal in to a coded form and generating a coded block of data, as taught by Anchan (for example, Figs. 9A-9B and Paras [0081], [0083]) can be construed as the system of Anchan does perform encoding of block of data of the broadcast information signal and generating encoded block of data. Besides, an encoding unit or encoding block of data into encoded data block for efficient transmission or storage, is well known in broadcast/multicast signal communication systems (see for example, Figs. 8, 16 Paras [0069], [0152] of Zhang). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Anchan with the knowledge generally available to one of ordinary skill in the art or with Zhang’s teaching or suggestion. Therefore one of ordinary skill in the art, such as an individual working in a field related to broadcast/multicast signal communication systems could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 36.

RE claim 37, Anchan discloses the receiver of claim 36 wherein the encoded blocks of data of the first multiplex of broadcast transmission signals and of the second multiplex of broadcast information signals are each separately decodable (e.g. Figs. 9A-9B, Para [0064], [0083]-[0084]: selectively decoding and processing the first and second multiplexed of broadcast transmission signal based on determination).
 
RE claim 38, Anchan discloses the receiver of claim 37 wherein that the media broadcast subframe is one of a multicast-broadcast single-frequency network (MBSFN)  subframe and an evolved multimedia broadcast and multicast service (eMBMS)  (e.g. Fig. 3, 5A, Para [0052]: an MBSFN subframe, and an eMBMS subframe), and the demultiplexer unit is configured to extract the encoded block of data of one of the first multiplex and the second multiplex from the MBSFN subframe and/or the eMBMS subframe (e.g. Fig. 9A and Paras [0084]: evaluates and identifies (extracts) and decodes the coded block of data of the first multiplex from the MBSFN subframe and/or the eMBMS subframe).  

RE claim 39, Anchan discloses the receiver of claim 38 wherein the broadcast transmission signal contains a control signal (e.g. Figs. 2, 6,Tables 1-2,  and Paras [0029], [0061], [0063]: contains control signal), wherein the control signal is at least one of a measure of the size of the encoded blocks of data of the first multiplex and of the second multiplex (e.g. Figs. 2, 6,Tables 1-2,  and Paras [0029], [0061], [0063]: the control signal indicates mapping size and location information of the first multiplex with in the subframe), and a measure of the position where the encoded blocks of data of the first multiplex and second multiplex are contained in a media broadcast subframe (e.g. Figs. 9A-9B and Paras [0084]: indicates position where the multiplexed packets are located in a media broadcast subframe); and wherein the demultiplexer unit is configured to extract the control signal from the broadcast transmission signal and is configured to extract an encoded block of data of the first multiplex from a media broadcast subframe corresponding to the control signal (e.g. Fig. 9A and Paras [0084]: evaluates, identifies (extracts) control signal and the coded block of data of the first multiplex from the broadcast transmission signal to decode). 

RE claim 40, Anchan discloses the receiver of claim 39 wherein the OFDM-based receiver is configured to receive frames which contain that at least one media broadcast subframe (e.g. Figs. 9A-9B, 11A-11B and Paras [0052], [0084], [0090] [0100]: the transmitter multiplexes the coded block of data into a media broadcast subframe of a broadcast transmission signal and transmits the frames which contain the media broadcast subframes), wherein the control signal is at least one of a measure of the size of the encoded blocks of data of the first multiplex and of the second multiplex and a measure of the position where the encoded blocks of data of the first multiplex and the second multiplex in the media broadcast subframe are contained in the frame (e.g. Figs. 2, 6,Tables 1-2, and Paras [0029], [0061], [0063]: the control signal indicates mapping size and location information of the first multiplex with in the subframe), and the demultiplexer unit is configured to extract the control signal from the frame. See also Figs. 9A-9B and Paras [0084] which describe wherein at least one position indication of where the multiplexed packets are located in a media broadcast subframe)  

RE claim 41, Anchan discloses the receiver of claim 40 wherein: the demultiplexer unit is configured to extract the control signal comprising a first control signal from a spectrally adjacent resource block around a central frequency of a transmission channel (e.g. Figs. 2-3, 5A and Paras [0052], [0090]: the control signal is configured and transmitted in adjacent resource blocks of media broadcast MBSFN subframe, and/or in media broadcast eMBMS subframe); and the demultiplexer unit is further configured to extract a second control signal from a frame, wherein the second control signal is a measure of the position of the first control signal in the frame (e.g. Figs. 9A-9B and Paras [0084]: second control signal indicates position where the multiplexed packets are located in a media broadcast subframe).  

RE claim 42, Anchan discloses the receiver of claim 41 wherein that the demultiplexer unit is configured to extract the first control signal from a media broadcast subframe corresponding to the second control signal (e.g. Fig. 9A and Paras [0084]: evaluates, identifies (extracts) control signal and the coded block of data of the first multiplex from the broadcast transmission signal to decode); and the demultiplexer unit is configured to extract the second control signal from a System Information Block Message (e.g. Figs. 6, 11A-11D and Paras [0018], [0066], [0067]: the transmitter allocates the second control signal in the subframes of a system information message).  


Claims 43-45 is rejected under 35 U.S.C. 103 as being unpatentable over Anchan in view of Zhang further in view of US11,071,162 to Patel et al. (“Patel”), (The comments in parentheses apply to the prior art document/s)

RE claim 43, Anchan discloses a receiver comprising: an orthogonal frequency-division multiplexing (OFDM)-based  receiver for receiving a broadcast transmission signal in a broadcast reception mode (e.g. Figs. 5A-5B, 6 and Paras [0012][0013]), wherein the broadcast transmission signal contains media broadcast subframes (e.g. Figs. 9A-9B, 11A-11B and Paras [0052], [0084], [0090] [0100]: the transmitter multiplexes the coded block of data into a media broadcast subframe of a broadcast transmission signal and transmits the frames which contain the media broadcast subframes), and the media broadcast subframes contain an encoded block of data which is generated by encoding a block of data of a first multiplex of at least one broadcast information signal (e.g. (e.g. Figs. 9A-9B and Paras [0081], [0083]: the transmitter converts block of data of the first multiplex of at least one broadcast information signal in to a coded form and generates a coded block of data) wherein the OFDM-based receiver contains: an input for receiving the broadcast transmission signal (e.g. Figs. 5A-5B, 6, 9A, Paras [0064], [0084]: input for receiving the broadcast transmission signal); a demultiplexer unit for extracting the encoded block of data of the first multiplex from the broadcast transmission signal (e.g. Fig. 9A and Paras [0084]: evaluates and identifies (extracts) the coded block of data of the first multiplex from the broadcast transmission signal); wherein the demultiplexer unit is configured to extract an encoded block of data of a multiplex from a [……] number of resource blocks of the media broadcast subframe (e.g. Fig. 9A and Paras [0084]: evaluates and identifies (extracts) and decodes the coded block of data of the first multiplex from the MBSFN subframe and/or the eMBMS subframe); decoding unit for decoding the encoded block of data for obtaining a block of data of the first multiplex of the at least one broadcast information signal (e.g. Fig. 9A and Paras [0084]: evaluates and identifies (extracts) the coded block of data of the first multiplex from the broadcast transmission signal and decodes), and an output for outputting at least one broadcast information signal from the first multiplex (e.g. Fig. 6, and Paras [0064], [0065]: provides (outputs) at least one decoded broadcast information signal from the first multiplex), wherein the media broadcast subframe contains an encoded block of data of a second multiplex of at least one broadcast information signals (e.g. Figs. 4, 10A 11A, 11C and Paras [0048, [0090], [0099], [0103]: contains coded block of data of a second multiplex of broadcast information signals), the demultiplexer unit being further configured to extract the encoded block of data of the second multiplex of the broadcast transmission signal e.g. Fig. 9A and Paras [0084]: evaluates and identifies (extracts) the coded block of data of the first multiplex from the broadcast transmission signal and decodes), and the decoding unit being further configured to decode the encoded block of data of the second multiplex in a decoded block of data of the second multiplex (e.g. Fig. 9A and Paras [0084]: evaluates and identifies (extracts) the coded block of data of the first multiplex from the broadcast transmission signal and decodes). 
The subject matter of claim 43 differs from Anchan in that Anchan does not expressly recite the language “encoding”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Anchan’s disclosure of converting block of data of the first multiplex of at least one broadcast information signal in to a coded form and generating a coded block of data, as taught by Anchan (for example, Figs. 9A-9B and Paras [0081], [0083]) can be construed as the system of Anchan does perform encoding of block of data of the broadcast information signal and generating encoded block of data. Besides, an encoding unit or encoding block of data into encoded data block for efficient transmission or storage, is well known in broadcast/multicast signal communication systems (see for example, Figs. 8, 16 Paras [0069], [0152] of Zhang). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Anchan with the knowledge generally available to one of ordinary skill in the art or with Zhang’s teaching or suggestion. Therefore one of ordinary skill in the art, such as an individual working in a field related to broadcast/multicast signal communication systems could have combined the features/elements as claimed by known methods.
The subject matter of claim 43 also differs from Anchan in view of Zhang in that Anchan in view of Zhang does not expressly recite the limitation [non-integer], as recited. However, Patel teaches or suggests, in the same technical field, said limitation (see for example, Claims 1, 13, 25, 28 of Patel). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Anchan in view of Zhang with Patel’s teaching or suggestion. Therefore one of ordinary skill in the art, such as an individual working in a field related to broadcast/multicast signal communication systems could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 43.

  RE claim 44, Anchan discloses the receiver of claim 43, wherein the OFDM-based receiver is compatible with at least one of: a long-term evolution (LTE) standard specification; and an x-generation (xG) standard, wherein x is an integer greater than or equal to 4 (e.g. Paras [0024]-[0025], [0032], [0060], [0085]: an LTE standard specification.)
  
RE claim 45, Anchan discloses the receiver of claim 44, wherein the encoded blocks of data of the multiplexes which are stored in a media broadcast subframe are each separately accessible (e.g. Figs. 9A-9B, Para [0064], [0083]-[0084]: the receiver selectively access and process the first and second multiplexed of broadcast transmission signal based on determination), and the receiver is configured to separately access one of the encoded blocks of data which are stored in the media broadcast subframe (e.g. Figs. 9A-9B, Para [0064], [0083]-[0084]: selectively (i.e. separately) decodes the first and second multiplexed of broadcast transmission signal based on determination), and to derive this block of data from the media broadcast subframe (e.g. Fig. 6, and Paras [0064], [0065]: provides (output, derive) at least one decoded broadcast information signal from the first multiplex). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632